    Case: 1:19-cv-01339 Document #: 237 Filed: 04/17/20 Page 1 of 8 PageID #:9080




                                     UNITED STATES DISTRICT COURT

                                    NORTHERN DISTRICT OF ILLINOIS

UNION ASSET MANAGEMENT HOLDING                    )   Case No. 1:19-cv-01339
AG AND SJUNDE AP-FONDEN,                          )
Individually and on Behalf of All Others          )   ECF Case
Similarly Situated,                               )
                                                  )   Honorable Robert M. Dow, Jr.
                              Plaintiffs,         )
                                                  )
          v.                                      )
                                                  )
 THE KRAFT HEINZ COMPANY, et al.,                 )
                                                  )
                              Defendant.
                                                  )
                                                  )

RICHARD MERRITTS, derivatively on behalf )            Case No. 1:20-cv-02071
of THE KRAFT HEINZ COMPANY,              )
                                         )
                   Plaintiff,            )            Honorable Martha M. Pacold
                                         )
      vs.                                )
                                         )
3G CAPITAL, INC., et al.,                )
                                         )
                   Defendants.
                                         )
      – and –                            )
                                         )
 THE KRAFT HEINZ COMPANY,                )
                                         )
                   Nominal Defendant.    )
                                         )
                                         )
[Caption continued on following page.]

            PLAINTIFF STEPHEN SILVERMAN’S MOTION TO REASSIGN AND
                CONSOLIDATE RELATED ACTIONS AND TO APPOINT
                       LEAD PLAINTIFF AND LEAD COUNSEL




Cases\4822-7373-2026.v2-4/17/20
    Case: 1:19-cv-01339 Document #: 237 Filed: 04/17/20 Page 2 of 8 PageID #:9081




DALE WATERS, Derivatively on Behalf of             )   Case No. 1:20-cv-02072
Nominal Defendant THE KRAFT HEINZ                  )
COMPANY,                                           )   Honorable Harry D. Leinenweber
                                                   )
                              Plaintiff,           )
                                                   )
          vs.                                      )
                                                   )
ALEXANDER BEHRING, et al.,                         )
                                                   )
                              Defendants.
                                                   )
          – and –                                  )
                                                   )
 THE KRAFT HEINZ COMPANY,                          )
                                                   )
                              Nominal Defendant.   )
                                                   )
                                                   )
In re KRAFT HEINZ SHAREHOLDER                      )   Case No. 1:20-cv-02259
DERIVATIVE LITIGATION                              )
                                                   )   Honorable Virginia M. Kendall

STEVEN HILL, Derivatively on Behalf of             )   Case No. 1:20-cv-02280
THE KRAFT HEINZ COMPANY,                           )
                                                   )   Honorable John J. Tharp, Jr.
                              Plaintiff,           )
                                                   )
          vs.                                      )
                                                   )
GREGORY E. ABEL, et al.,                           )
                                                   )
                              Defendants.
                                                   )
          – and –                                  )
                                                   )
 THE KRAFT HEINZ COMPANY,                          )
                                                   )
                              Nominal Defendant.   )
                                                   )
                                                   )




Cases\4822-7373-2026.v2-4/17/20
    Case: 1:19-cv-01339 Document #: 237 Filed: 04/17/20 Page 3 of 8 PageID #:9082




          Plaintiff Stephen Silverman in the above-captioned In re Kraft Heinz S’holder Derivative

Litig., No. 1:20-cv-02259 (N.D. Ill.), together with plaintiffs Vladimir Gusinsky Revocable Trust,

Charlotte Hays, Ian Green and Steven Hill, by and through their undersigned counsel, respectfully

move this Court for an Order: (1) finding the cases of In re Kraft Heinz S’holder Deriv. Litig., 1:20-

cv-02259 (N.D. Ill.) and Hill v. Abel, et al., 1:20-cv-02280 (N.D. Ill.) (the “Related Cases”) are

related to In re Kraft Heinz Sec. Litig., No. 1:19-cv-01339, pending before this Court, and

reassigning the Related Cases to this Court’s calendar pursuant to Local Rule 40.4; (2) consolidating

the Related Cases with Merritts v. 3G Capital, Inc., et al., 1:20-cv-02071 (N.D. Ill.) and Waters v.

Behring, et al., 1:20-cv-02072 (N.D. Ill.) (collectively, the “Derivative Cases”) pursuant to Federal

Rule of Civil Procedure 42(a); (3) appointing Stephen Silverman as Lead Plaintiff; and

(4) appointing Robbins Geller Rudman & Dowd LLP as Lead Counsel (the “Motion”). The Motion

is based on the accompanying memorandum in support of the Motion, the exhibits attached thereto,

the argument of counsel, if any, and such additional matters as the Court may properly consider in

connection with the Motion.

DATED: April 17, 2020                           ROBBINS GELLER RUDMAN
                                                  & DOWD LLP
                                                JAMES E. BARZ (IL Bar # 6255605)
                                                FRANK A. RICHTER (IL Bar # 6310011)


                                                                s/ Frank A. Richter
                                                               FRANK A. RICHTER

                                                200 South Wacker Drive, 31st Floor
                                                Chicago, IL 60606
                                                Telephone: 312/674-4674
                                                312/674-4676 (fax)
                                                jbarz@rgrdlaw.com
                                                frichter@rgrdlaw.com




                                                -1-
Cases\4822-7373-2026.v2-4/17/20
    Case: 1:19-cv-01339 Document #: 237 Filed: 04/17/20 Page 4 of 8 PageID #:9083




                                        ROBBINS GELLER RUDMAN
                                          & DOWD LLP
                                        DARREN J. ROBBINS
                                        BENNY C. GOODMAN III
                                        ERIK W. LUEDEKE
                                        655 West Broadway, Suite 1900
                                        San Diego, CA 92101
                                        Telephone: 619/231-1058
                                        619/231-7423 (fax)
                                        drobbins@rgrdlaw.com
                                        bennyg@rgrdlaw.com
                                        eluedeke@rgrdlaw.com

                                        JOHNSON FISTEL, LLP
                                        MICHAEL I. FISTEL JR.
                                        40 Powder Springs Street
                                        Marietta, GA 30064
                                        Telephone: 470/632-6000
                                        770/200-3101 (fax)
                                        michaelf@johnsonfistel.com

                                        LAW OFFICE OF ALFRED G.
                                          YATES, JR., P.C.
                                        ALFRED G. YATES, JR.
                                        300 Mt. Lebanon Blvd., Suite 206-B
                                        Pittsburgh, PA 15234
                                        Telephone: 412/391-5164
                                        412/471-1033 (fax)
                                        yateslaw@aol.com

                                        Counsel for Stephen Silverman and Charlotte
                                        Hays

                                        THE WEISER LAW FIRM, P.C.
                                        ROBERT B. WEISER
                                        JAMES M. FICARO
                                        22 Cassatt Avenue
                                        Berwyn, PA 19312
                                        Telephone: 610/225-2677
                                        610/408-8062 (fax)
                                        rw@weiserlawfirm.com
                                        jmf@weiserlawfirm.com




                                        -2-
Cases\4822-7373-2026.v2-4/17/20
    Case: 1:19-cv-01339 Document #: 237 Filed: 04/17/20 Page 5 of 8 PageID #:9084




                                        RM LAW P.C.
                                        RICHARD A. MANISKAS
                                        1055 Westlakes Drive, Suite 300
                                        Berwyn, PA 19312
                                        Telephone: 484/324-6800
                                        rmaniskas@rmclasslaw.com

                                        Counsel for Plaintiff Vladimir Gusinsky Revocable
                                        Trust

                                        ROBBINS LLP
                                        BRIAN J. ROBBINS
                                        CRAIG W. SMITH
                                        STEVEN R. WEDEKING
                                        5040 Shoreham Place
                                        San Diego, CA 92122
                                        Telephone: 619/525-3990
                                        619/525-3991 (fax)
                                        brobbins@robbinsllp.com
                                        csmith@robbinsllp.com
                                        swedeking@robbinsllp.com

                                        Counsel for Plaintiff Ian Green

                                        CARLSON LYNCH, LLP
                                        KYLE A. SHAMBERG
                                        KATRINA CARROLL
                                        111 W. Washington Street, Suite 1240
                                        Chicago, IL 60602
                                        Telephone: 312/750-1265
                                        kcarroll@carlsonlynch.com
                                        kshamberg@carlsonlynch.com

                                        GAINEY McKENNA & EGLESTON
                                        THOMAS J. MCKENNA
                                        GREGORY M. EGLESTON
                                        501 Fifth Avenue, 19th Floor
                                        New York, NY 10017
                                        Telephone: 212/983-1300
                                        212/983-0383 (fax)
                                        tjmckenna@gme-law.com
                                        gegleston@gme-law.com

                                        Counsel for Plaintiff Steven Hill



                                        -3-
Cases\4822-7373-2026.v2-4/17/20
    Case: 1:19-cv-01339 Document #: 237 Filed: 04/17/20 Page 6 of 8 PageID #:9085




                                    CERTIFICATE OF SERVICE

          I hereby certify under penalty of perjury that on April 17, 2020, I authorized the electronic

filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

non-CM/ECF participants indicated on the attached Manual Notice List.

                                                     s/ Frank A. Richter
                                                     FRANK A. RICHTER

                                                     ROBBINS GELLER RUDMAN
                                                        & DOWD LLP
                                                     200 South Wacker Drive, 31st Floor
                                                     Chicago, IL 60606
                                                     Telephone: 312/674-4674
                                                     312/674-4676 (fax)
                                                     frichter@rgrdlaw.com




Cases\4822-7373-2026.v2-4/17/20
4/17/2020  Case: 1:19-cv-01339 Document
                                      CM/ECF #: 237
                                             LIVE, Ver Filed:    04/17/20
                                                       6.3.2 - U.S.             Page
                                                                    District Court,      7 of
                                                                                    Northern      8 PageID #:9086
                                                                                             Illinois-

Mailing Information for a Case 1:19-cv-01339 Hedick v. Kraft Heinz Company et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Abe Alexander
      Abe.Alexander@blbglaw.com,MichaelB@blbglaw.com,Khristine.DeLeon@blbglaw.com,managingclerk@blbglaw.com,Scott.Foglietta@blbglaw.com,Matthew.Mahad

      Naumon A Amjed
      namjed@ktmc.com,4980043420@filings.docketbird.com,mswift@ktmc.com

      Stefan Howard Atkinson
      stefan.atkinson@kirkland.com

      Jonathan Christian Bunge
      jonathanbunge@quinnemanuel.com,amandamcguire@quinnemanuel.com,calendar@quinnemanuel.com

      Robert N Cappucci
      rcappucci@entwistle-law.com,sriegert@entwistle-law.com

      William A. Clareman
      wclareman@paulweiss.com,mao_fednational@paulweiss.com

      Alan Francis Curley
      acurley@robinsoncurley.com,nkaspar@robinsoncurley.com,nball@robinsoncurley.com

      C. Philip Curley
      pcurley@robinsoncurley.com,nkaspar@robinsoncurley.com,nball@robinsoncurley.com

      Robert E. Earles
      bobby.earles@kirkland.com

      Andrew Ehrlich
      aehrlich@paulweiss.com,mao_fednational@paulweiss.com

      Andrew J Entwistle
      aentwistle@entwistle-law.com,RArnall@Entwistle-Law.com,asher@entwistle-law.com,BBrodeur@Entwistle-Law.com,efilings@entwistle-law.com

      Robert C Finkel
      rfinkel@wolfpopper.com,fqian@wolfpopper.com

      Carol V Gilden
      cgilden@cohenmilstein.com,afarra@cohenmilstein.com,eberelovich@cohenmilstein.com,jreiser@cohenmilstein.com,lhoeksema@cohenmilstein.com,lposner@cohenm

      Gabriel Gillett
      GGillett@jenner.com,docketing@jenner.com

      Sandra C Goldstein
      sandra.goldstein@kirkland.com,sandra-goldstein-3843@ecf.pacerpro.com,kenymanagingclerk@kirkland.com,michelle.denny@kirkland.com

      Salvatore J. Graziano
      Salvatore@blbglaw.com,managingclerk@blbglaw.com

      Nathan A Hasiuk
      nhasiuk@ktmc.com,5519791420@filings.docketbird.com

      George A. Hedick, Jr
      geobobb@msn.com

      Claire Gorman Kenny
      cgkenny@mgklaw.com,arodriguez@mgklaw.com

      Phillip C Kim
      pkim@rosenlegal.com

      Daniel J Kramer
      dkramer@paulweiss.com,mao_fednational@paulweiss.com

      Carl V. Malmstrom
      malmstrom@whafh.com

      Lauren McGinley
      lmcginley@ktmc.com,6996313420@filings.docketbird.com

      Michael H. Moirano
      mmoirano@mgklaw.com,arodriguez@mgklaw.com

      Kevin Michael Neylan
      kevin.neylan@kirkland.com

      Sharan Nirmul
      snirmul@ktmc.com,gcastaldo@ktmc.com,7363952420@filings.docketbird.com,3369561420@filings.docketbird.com,mswift@ktmc.com,lhindmarsh@ktmc.com

https://ecf.ilnd.uscourts.gov/cgi-bin/MailList.pl?211748925682258-L_1_0-1                                                                             1/2
4/17/2020         Case: 1:19-cv-01339 Document
                                          CM/ECF #: 237
                                                 LIVE, Ver Filed:    04/17/20
                                                           6.3.2 - U.S.             Page
                                                                        District Court,      8 of
                                                                                        Northern      8 PageID #:9087
                                                                                                 Illinois-
      Dean Nicholas Panos
      dpanos@jenner.com,KAlbert@jenner.com,docketing@jenner.com,jmerkouris@jenner.com

      Laura Helen Posner
      lposner@cohenmilstein.com

      Julie Goldsmith Reiser
      jreiser@cohenmilstein.com

      Frank Anthony Richter
      frichter@rgrdlaw.com,CReis@ecf.courtdrive.com,creis@rgrdlaw.com

      Sean Michael Riegert
      sriegert@entwistle-law.com

      John Michael Robinson
      johnrobinson@quinnemanuel.com,calendar@quinnemanuel.com,carmenkerkstra@quinnemanuel.com

      Richard A. Russo , Jr
      rrusso@ktmc.com,6902234420@filings.docketbird.com

      Andrew Mitchell Sher
      asher@entwistle-law.com

      Katherine M. Sinderson
      KatieM@blbglaw.com,Michelle.Leung@blbglaw.com,Preya.Gopaul@blbglaw.com

      Howard Steven Suskin
      hsuskin@jenner.com,docketing@jenner.com

      Thomas A. Zimmerman , Jr
      tom@attorneyzim.com,judy@attorneyzim.com,firm@attorneyzim.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
Robert                 C. Finkel
Wolf Popper, LLP
845 Third Avenue
12th Floor
New York, NY 10022

Laurence             Rosen
The Rosen Law Firm, P.A.
275 Madison Avenue, 40th Floor
New York, NY 10116




https://ecf.ilnd.uscourts.gov/cgi-bin/MailList.pl?211748925682258-L_1_0-1                                                                                                  2/2
